IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 42616

STATE OF IDAHO,                                   )   2015 Unpublished Opinion No. 507
                                                  )
       Plaintiff-Respondent,                      )   Filed: May 28, 2015
                                                  )
v.                                                )   Stephen W. Kenyon, Clerk
                                                  )
LISA KAY POWELL,                                  )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Judgment of conviction and unified five-year sentence with two-year determinate
       term for possession of methamphetamine, affirmed; order relinquishing
       jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                      Before MELANSON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge



PER CURIAM
       Lisa Kay Powell was convicted of possession of methamphetamine, Idaho Code § 37-
2732(c)(1). The district court imposed a unified five-year sentence with a two-year determinate
term and retained jurisdiction. Following a recommendation from the Idaho Department of
Correction staff, the district court relinquished jurisdiction. Powell appeals, contending that her
sentence is excessive and that the district court abused its discretion in relinquishing jurisdiction.



                                                  1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and reasonably determined that probation was not appropriate. We hold
that Powell has failed to show that the district court abused its discretion in relinquishing
jurisdiction.
        Therefore, Powell’s judgment of conviction and sentence and the district court’s order
relinquishing jurisdiction are affirmed.




                                                   2